*99It was insisted on the part of the plaintiff, that the signing the report when all the referees were not together was irregular.
Nelson, Chief Justice.
Held, that the report having been agreed • upon the day previous by the two who signed it, and the other having agreed to dissent from their conclusion, the conclusion and determination of the cause was made by the referees on that day, and that the fact of all not having been present when the report was signed the next day, was immaterial.
Decision.—Motion denied with costs. •